Kupferman, J. P.,
concurs in part and dissents in part as to Appeal No. 13055B in a memorandum as follows: The logic of the court’s opinion would mandate that the scope of restitution should be reduced not only by the amount of any tax credit received, but further any tax benefit received. If the mortgagees can demonstrate that a particular taxpayer, who did not take the credit, has received a deduction for a lesser tax benefit, to that extent restitution of the special tax would constitute a windfall, and therefore restitution should be so limited.